Exhibit 10.49

2012 Bonus Plan

Each year the Company implements annual incentive bonus programs for its
employees intended to reward them only if the Company achieves specific
quantitative goals, aligned with driving significant operational performance to
increase stockholder value. On February 1, 2012, the Committee approved the
Company’s 2012 annual bonus scheme (the “2012 Bonus Plan”) covering almost half
of the Company’s employees, including the Company’s named executive officers.
The 2012 Bonus Plan offers employees an opportunity to receive a bonus equal to
a percentage of their base salary. The percentages range from 5 - 100% of base
salary (depending on employee level) for on-target performance of a number of
performance targets, with a potential maximum payment of double the on-target
percentage payable. Employees also have the opportunity to earn up to 1.5 times
the calculated bonus amount depending on the employee’s performance during the
year.

In order for any bonuses to be payable, the Company is required to achieve a
qualifying financial performance target. If the qualifying target is not
achieved, no bonus payments will be made under the 2012 Bonus Plan. If the
qualifying target is achieved, bonuses would be payable according to achievement
against the Company performance targets, together with a personal performance
multiplier based on achievement of individual targets over the course of the
year. The performance metrics for the named executive officers are: (i) OCF,
being operating income before depreciation, amortization, goodwill and
intangible asset impairments and restructuring and other charges; (ii) customer
satisfaction; (iii) customer lifetime value as measured by consumer cable
customer average revenue per unit, churn reduction and net cable additions;
(iii) Virgin Media Business revenue and (iv) growth in net mobile services in
cable homes. Subject to the achievement of the performance conditions, bonuses
will be paid on aor around March 31, 2013. Ten percent of any bonus payable to
the Company’s named executive officers in March 2012 will be deferred for twelve
months and paid in the form of performance shares. Named executive officers may
also elect to defer a greater amount than 10% of their bonus into performance
shares. These performance shares (which are not subject to performance
conditions) will be awarded on the date on which the remainder of the bonus is
paid and will vest on the first year anniversary thereof. Payments made under
the 2012 Bonus Plan will be approved by the Committee.